Citation Nr: 1647556	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  14-29 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to recognition of the appellant as the Veteran's surviving spouse for the purpose of Department of Veterans Affairs (VA) death benefits. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1967 to January 1971.  The Veteran died in January 2010, and the Appellant has submitted a claim, as the Veteran's surviving spouse, for VA death pension benefits.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a letter decision of December 2010 of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO & IC) in Philadelphia, Pennsylvania.  

Subsequent to the decision, the appellant proffered testimony before the undersigned Veterans Law Judge (VLJ) in April 2015 at the Pittsburgh RO.  A transcript of that hearing was prepared and has been included in the claims file for review.   


FINDINGS OF FACT

1.  The Veteran was divorced from his second wife (R.A.S.) in 1990.  

2.  The Veteran and R.A.S. requested, in 1994, that they be recognized by the VA as being in a common-law marriage.  Such recognition was subsequently given.  

3.  Common-law marriage was recognized as valid under the laws of the Commonwealth of Pennsylvania, prior to September 17, 2003.  

4.  Although the Appellant entered into a marriage contract in 2000 with the Veteran, the evidence does not show that the Veteran and R.A.S. obtained a divorce at any time subsequent to recognition of their common-law marriage in 1994.  

5.  Between 2000 and 2010, while the Veteran petitioned the VA for recognition of the Appellant as his spouse, the VA continued to recognize R.A.S. as his common-law spouse for VA compensation benefits purposes.  

6.  The Veteran died in January 2010, and at the time of his death, he had not obtained a divorce from R.A.S.  


CONCLUSION OF LAW

The criteria for recognition of the Appellant as the Veteran's surviving spouse for VA death benefits purposes are not met.  38 U.S.C.A. §§ 101(3), 101(31), 103, 1304, 1310, 1311, 1541, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.50, 3.52, 3.54, 3.205 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Appellant has come before the VA claiming that she was the spouse of the Veteran and that she should be awarded VA death benefits.  The agency of original jurisdiction (AOJ) has denied her claim and she has appealed to the Board for review.  


I.  VA's Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In accordance with 38 C.F.R. §3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Nonetheless, the United States Court of Appeals for Veterans Claims (Court) has held that where the law, and not the underlying facts or development of the facts are dispositive in a matter, the duty to notify and assist can have no effect on the appeal.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  See also Smith v. Gober, 14 Vet. App. 227, 231-32 (2002) (VCAA has no effect on appeal limited to interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (VCAA not applicable where the law, not factual evidence, is dispositive).  As that is the case here, no further assistance is due.  Moreover, through various statements and hearing testimony, the Appellant has demonstrated actual knowledge of the criteria for establishing status as a surviving spouse for VA benefits purposes.

II.  Background and Discussion

From March 1979 to September 1990, the Veteran was married to R.A.S.  In September 1990, the Veteran obtained a divorce from R.A.S.  However, the Veteran continued to live with R.A.S.  Four years later, in September 1994, the AOJ issued a rating that found that the Veteran was suffering from posttraumatic stress disorder (PTSD) and that the psychiatric disorder was caused by or the result of his military service in South Vietnam.  A notice concerning the award was sent to the Veteran in September 1994 at the home that he was sharing with R.A.S.

In October 1994, the Veteran sent to the VA a VA Form 21-686C, Declaration of Status of Dependents.  On that form, the Veteran wrote that he was married to R.A.S.  Subsequent to the receipt of the form, the AOJ processed the form as a claim to include R.A.S. as the Veteran's common-law wife.  Three supporting documents were provided as proof of the common-law marriage and the Veteran proffered the following written statement:

My wife and I were married 3-[redacted]-79 and then divorced 9-90 due to my PTSD and alcohol problems.  I was at the VAMC Highland Drive for rehab when the divorce became final.  During this period I never moved out of our home.  When I was discharged from VAMC Highland Drive I then moved back into our home and we continued to living as we were before - man & wife.  Other than my hospitalizations, we have always lived together.  

Following a review of the documents provided by the couple, the AOJ issued an Administrative Decision in January 1995.  In that decision, the AOJ concluded that a valid common-law marriage had been established between the Veteran and R.A.S. even though the couple had been civilly divorced in September 1990.  The AOJ further stated in the action that R.A.S. was "recognized as the spouse of the veteran for VA purposes.  This relationship is established as of October 1990."  After the Administrative Decision was issued, the AOJ sent a letter to the Veteran informing him that his disability compensation award was modified to include his spouse and children.  

Four years later, in August 1999, the Veteran received a letter from the AOJ indicating that there had been a modification to his disability compensation award.  Again the Veteran was informed that he was receiving additional benefits for his spouse (R.A.S.) and children.  

R.A.S. contacted the AOJ in September of 2000 and stated that she had not received any monies from the Veteran.  She further noted that the Veteran had moved out of the marital home in March 1999.  R.A.S. was informed by the AOJ that the VA would consider her letter as a request for an apportionment of the Veteran's disability compensation benefits.  

Upon review of documents submitted by R.A.S. and following no objection from the Veteran, the AOJ informed the Veteran in November 2000 that an apportionment of his benefits had been awarded to R.A.S.  The Board notes that in the November 2000 letter, the AOJ reminded the Veteran of the following:

Please furnish a copy of your divorce decree from R.A.S. dated after the VA decision of January 1995.  This determination declared the validity of a common-law marriage between yourself and R.A.S. following the divorce between you and she of September 1990. 

Instead of providing a copy of his common-law divorce, the Veteran provided a copy of a marriage license between the Veteran and the Appellant.  Importantly, although the Veteran reported his divorce from R.A.S. in 1990, he failed to disclose his subsequent common-law-marriage to R.A.S. in the marriage license application.  
The marriage was entered into on November [redacted], 2000.  The Veteran requested that the Appellant be recognized as his current spouse.  

Upon further review of the financial evidence provided by R.A.S. and the Veteran, the AOJ informed the Veteran that a decision had been made concerning the apportionment requested by R.A.S.  The notification was dated January 2001.  In that notification, the Veteran was informed of the following:

	. . . This apportionment is for your common-law spouse, R.A.S., and two children . . .  VA Administrative Decision dated January 17, 1995 recognized your common-law status marriage with [redacted].  You have not submitted proof that you have subsequently divorced, therefore, this apportionment action includes R.A.S. as your separated spouse.  

In March 2001, the Veteran sent a VA Form 21-4138, Statement in Support of Claim, in which he stated that VA monies were paid to "my common law wife and children."  In other words, even though the Veteran had informed the VA that he had married the Appellant in 2000, he confirmed or admitted that he also had a common-law wife in the form of R.A.S.  

In June 2002, the Veteran submitted a declaration of dependents in which he listed R.A.S. as his former spouse and the Appellant as his current spouse.  Following a review of the file, the AOJ sent a letter to the Veteran in January 2003 in which the AOJ stated that it could not recognize the Appellant as his "spouse".  More specifically, the AOJ wrote:

We are paying you as a veteran with 3 dependent(s).  Your payment includes an additional amount for your spouse and your child/children. . . 

We couldn't pay you for [the appellant] because R.A.S. is recognized as your common law spouse.  We need a formal divorce decree from R.A.S. before we can recognize [the appellant] as your spouse.

The following month, the AOJ sent a letter to the Veteran in which it again denied recognizing the Appellant as his spouse for VA purposes.  The letter stated:

	. . . the VA still recognizes R.A.S. as your common law wife. . . A common law marriage or informal marriage, once established, has the same legal effect as a traditional ceremonial marriage and can be ended only by divorce, annulment or the death of one of the marriage partners.  The acceptable documentary evidence of termination of a prior marriage through divorce is a copy or abstract of a final decree of divorce and that divorce decree has to be after the date we determined common law status [January [redacted], 1995].   

In that same month (February 2003), the Veteran was informed that his disability evaluation for PTSD had been increased from 50 to 100 percent.  The Veteran was told that he was being paid as a "veteran with 3 dependent(s)".  The letter further repeated the information concerning the status of R.A.S. and the Appellant as noted in the previous above paragraph.  

The record reflects that the Veteran once again attempted to add the Appellant as his wife for VA purposes in October 2005.  The following month, the AOJ once again denied the Veteran's request.  Again he was informed that he needed to provide a copy of a divorce decree showing that his common-law marriage had been terminated after January 1995.  The Veteran was further apprised that he could appeal the determination by the AOJ.  The file shows that the Veteran did not appeal nor did he submit any evidence showing that the common-law marriage had been legally terminated.  The Veteran subsequently died on January [redacted], 2010.  It is observed that until the Veteran's death, R.A.S. received a portion of the Veteran's disability benefits.

As previously reported, the Appellant has come before the VA asking that she be awarded dependency and indemnity compensation.  Dependency and indemnity compensation (DIC) benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability, or if the veteran was entitled to a 100 percent disability rating from VA for 10 years prior to his death.  38 U.S.C.A. §§ 1310, 1318.  Death pension benefits are payable to the surviving spouse of a veteran of a period of war who otherwise meets the eligibility requirements.  38 U.S.C.A. § 1541.  The appellant has the burden to establish his or her status as a claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 (1994), citing Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).

A surviving spouse for VA purposes is defined as a person of the opposite sex whose marriage to the veteran meets the requirements of 38 C.F.R. § 3.1(j) and who was the spouse of the veteran at the time of the veteran's death; and (1) who lived with the veteran continuously from the date of marriage to the date of the veteran's death except where there was a separation which was due to the misconduct of, or procured by, the veteran without fault of the spouse; and (2) has not remarried or has not since the death of the veteran lived with another person of the opposite sex and held himself/herself out openly to the public to be the spouse of such other person.  See 38 C.F.R. §§ 3.50(b), 3.53 (2015).  A surviving spouse may qualify for pension, compensation, or dependency and indemnity compensation under the appropriate circumstances.  See 38 C.F.R. § 3.54 (2015).

VA defines a "marriage" as a marriage valid under the law of the place where the parties resided at the time of marriage, or the laws of the place where the parties resided when the right to benefits accrued.  See 38 U.S.C.A. § 103(c) (West 2014); 38 C.F.R. § 3.1(j) (2015).  According to Black's Law Dictionary, a "common law marriage" is defined as a marriage not solemnized in the ordinary way (i.e. non- ceremonial) but created by an agreement to marry, followed by cohabitation.  Such a marriage requires a positive mutual agreement, permanent and exclusive of all others, to enter into a marriage relationship, cohabitation sufficient to warrant fulfillment of necessary relationship of man and wife, and an assumption of marital duties and obligations.  Id. at 144-45 (5th abridged ed. 1983).

VA will accept, for the purpose of determining entitlement to benefits under laws administered by VA, the statement of a claimant as proof of marriage, dissolution of a marriage, birth of a child, or death of a dependent, provided that the statement contains: the date (month and year) and place of the event; and the full name and relationship of the other person to the claimant.  See 38 U.S.C.A. § 5124(a), (b) (West 2014); 38 C.F.R. § 3.204(a)(1) (2015).  VA shall require corroborating evidence to verify a marriage where:  the claimant does not reside within a state; the claimant's statement on its face raises a question of its validity; the claimant's statement conflicts with other evidence of record; or, there is a reasonable indication, in the claimant's statement or otherwise, of fraud or misrepresentation of the relationship in question.  See 38 U.S.C.A. § 5124(c) (West 2014); 38 C.F.R. § 3.204(a)(2) (2015).  Failure to furnish the higher class of evidence, however, does not preclude the acceptance of a lower class if the evidence furnished is sufficient to prove the point involved.  38 C.F.R. § 3.204(b) (2015).

Marriage is established by one of the following types of evidence (in the order of preference):

1) Copy or abstract of the public record of marriage, or a copy of the church record of marriage, containing sufficient data to identify the parties, the date and place of marriage, and the number of prior marriages if shown on the official record;  
2) Official report from service department as to marriage which occurred while the veteran was in service;  
3) The affidavit of the clergyman or magistrate who officiated;  
4) The original certificate of marriage, if the VA is satisfied that it is genuine and free from alteration;  
5) The affidavits or certified statements of two or more eyewitnesses to the ceremony;  
6) In jurisdictions where marriages other than by ceremony are recognized, the affidavits or certified statements of one or both of the parties to the marriage, if living, setting forth all of the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were born as the result of the relationship.  This evidence should be supplemented by affidavits or certified statements from two or more persons who know as the result of personal observation the reputed relationship which existed between the parties to the alleged marriage including the periods of cohabitation, places of residences, whether the parties held themselves out as married, and whether they were generally accepted as such in the communities in which they lived; or,  
7) Any other secondary evidence which reasonably supports a belief by the adjudicating activity that a valid marriage actually occurred. 

See 38 C.F.R. § 3.205(a) (2015).

In the absence of conflicting information, proof of marriage which meets the requirements of 38 C.F.R. § 3.205(a) together with the claimant's certified statement concerning the date, place and circumstances of dissolution of any prior marriage may be accepted as establishing a valid marriage, provided that such facts, if they were to be corroborated by record evidence, would warrant acceptance of the marriage as valid.  Where necessary to a determination because of conflicting information or protest by a party having an interest therein, proof of termination of a prior marriage will be shown by proof of death, or a certified copy or a certified abstract of final decree of divorce or annulment specifically reciting the effects of the decree.  See 38 C.F.R. § 3.206(b) (2015).

The validity of a divorce decree regular on its face will be questioned by VA only when such validity is put in issue by a party thereto or a person whose interest in a claim for VA benefits would be affected thereby.  In cases where recognition of the decree is thus brought into question, where the issue is the validity of marriage to a veteran following a divorce, the matter of recognition of the divorce by VA (including any question of bona fide domicile) will be determined according to the laws of the jurisdictions specified in § 3.1(j).  See 38 C.F.R. § 3.206(b) (2015).

The record does show that the Appellant and the Veteran were married in the state of West Virginia; the date of said marriage was November [redacted], 2000.  It appears that the Veteran represented to the officials in West Virginia that he was unmarried and capable of marrying the Appellant.  He noted his 1990 divorce from R.A.S. when applying for a marriage license but failed to reveal his subsequent common-law marriage to R.A.S. which he had repeatedly acknowledged in correspondence to VA.  Again, as previously noted above, the Veteran knew, via letters from VA, that he was considered the common-law spouse of R.A.S. for VA compensation purposes.  He also did nothing to change his position with respect to VA compensation and R.A.S.  Also per the file, the Appellant remained married to the Veteran until his death.  

To support her assertions that she should be recognized as the Veteran's spouse for VA compensation purposes, the Appellant has submitted Pennsylvania county court documents showing that the local court ordered the Veteran to pay support to the Appellant when she and the Veteran were separated.  She also provided evidence showing that the Social Security Administration (SSA) has recognized the Appellant as the spouse of the Veteran and that she has received insurance benefits as a result of her marriage to the Veteran.  Additionally, the Appellant has proffered a document showing that R.A.S. purchased property in 1991 and that the Veteran was not listed as an "owner" of the property.  Finally, the appellant has pointed to the fact that she was named on the Veteran's Certificate of Death as the spouse of the Veteran and that she, not R.A.S., paid all of the Veteran's burial costs and outstanding bills after his death.  She has intimated that if she did not consider herself as the Veteran's legal spouse, she would not have paid his final expenses.  

As previously noted, the Appellant has contended that R.A.S. and the Veteran were not in common-law marriage even though the VA had recognized the relationship between the Veteran and R.A.S. five years prior to the appellant's marriage in 2000.  Common-law marriage is an informal or non-ceremonial marriage, created by an agreement between a man and woman who have the legal right to marry.  People who enter into a common-law marriage usually do not comply with legal formalities such as a marriage license.  The Board notes that there are some circumstances in which a common-law marriage may be recognized for VA purposes even if it is not recognized by the state where the appellant and the veteran reside.

Under VA regulations, in order to be considered the spouse of a veteran, the marriage must have been valid under the law of the place where the parties resided at the time of the marriage.  38 C.F.R. §§ 3.50(a), 3.1(j).  Further, marriage is established, in jurisdictions where marriages other than by ceremony are recognized (so-called common law marriages), by affidavits or certified statements of one or both of the parties to the marriage, if living, setting forth all of the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were born as the result of the relationship.  This evidence should be supplemented by affidavits or certified statements from two or more persons who know as the result of personal observation the reputed relationship which existed between the parties to the alleged marriage including the periods of cohabitation, places of residences, whether the parties held themselves out as married, and whether they were generally accepted as such in the communities in which they lived.  38 C.F.R. § 3.205(a)(6).
The Board notes that common law marriage was recognized in Pennsylvania in 1994 and remained recognized until 2003.  To have a common law marriage, an express agreement of the parties without ceremony, and almost invariably without a witness, by words in present uttered with a view and for the purpose of establishing the relationship of man and wife is required.   In 2003, the Court of Appeals of the Commonwealth of Pennsylvania abolished recognition of common-law marriages in that state.  However, the Court determined that the decision only affected future common- law marriages and had no effect on the status of common-law marriages created prior to the decision.

It is further recognized that a common law marriage, once established, has the same legal effect as a traditional ceremonial marriage and can be ended only by divorce, annulment, or the death of one of the marriage partners; there is no such thing as a "common law divorce."  See VA Manual M 21-1, Part IV, § 12.03(c)(Change 89).  Where necessary to a determination as to whether a current marriage is valid, because of conflicting information or protest by a party having an interest therein, proof of termination of a prior marriage will be shown by proof of death, or a certified copy or a certified abstract of final decree of divorce or annulment specifically reciting the effects of the decree.  38 C.F.R. § 3.205(b).

The evidence submitted in this case is extremely convoluted.  It appears that the Veteran held himself out to be married to both the Appellant and R.A.S. and the evidence of record supports both women's claims to an extent.  This case turns on the fact that the Veteran and R.A.S. held each other out to the VA as being in a common-law marriage in 1994 - four years after they were formally divorced in a state civil court.  This common law marriage between R.A.S. and the Veteran was acknowledged by VA and VA compensation benefits were paid to the Veteran with R.A.S. as a dependent and subsequently VA paid R.A.S. through apportionment, again recognizing her as the Veteran's common law spouse.  Though the Veteran entered into a state-recognized marriage with the Appellant in 2000, it appears that he may not have been legally able to do so without obtaining a legal divorce from R.A.S. pursuant to the laws of Pennsylvania .  Moreover, after the Veteran and the Appellant were "married" in West Virginia, the Veteran was informed numerous times that the VA did not recognize that marriage for VA compensation purposes.  

While the Board sympathizes with the Appellant's position, there is simply no documentation of record to show that there was a legal termination (i.e., a divorce decree) of the relationship between the Veteran and R.A.S., such that would allow his marriage to the Appellant to be recognized for VA compensation purposes.  Pennsylvania law dictates that, while a binding legal document was not necessary to establish a common law marriage prior to September 17, 2003, a legal proceeding is required to terminate such a relationship.  Once the Veteran relied upon the laws of Pennsylvania to establish his common-law marriage with R.A.S., he was also under an obligation to terminate the relationship per the requisites of the state of Pennsylvania.  Thus, the Board finds that the Appellant has not met the criteria for entitlement to VA death pension benefits as a surviving spouse.

In other words, in 1994, the Veteran sought additional benefits on behalf of R.A.S. as his common-law wife.  Such benefits were granted after the relationship was recognized by the VA.  However, in order to recognize the relationship between the Veteran and the Appellant after they were married in West Virginia, proof of termination of the prior marriage to R.A.S. was necessary in order to establish the Appellant as the Veteran's spouse.  See 38 C.F.R. § 3.204(a)(2).  The proof necessary to show the termination of the marriage to R.A.S. had to be either proof of death of R.A.S., or a certified copy or a certified abstract of final decree of divorce or annulment specifically reciting the effects of the decree.  38 C.F.R. § 3.205(b).  During his lifetime, the Veteran did not provide any information to this effect and there is nothing in the documents, written statements, and testimony provided by the Appellant that shows that the Veteran obtained a divorce from R.A.S. after additional dependency VA benefits were granted to him in 1995 based on R.A.S.'s status as a common law spouse.

Without such information, and regardless of whether the Appellant and the Veteran held themselves out to be man and wife in their community or were found to be same by certain institutions, such as a bank or the Social Security Administration or even a county court, the Board is compelled to find that, for the purposes of VA benefits (under VA law), the Veteran was married to R.A.S. prior to his death.  As such, the Appellant may not be recognized as the spouse of the Veteran for the purpose of entitlement to VA benefits.  38 C.F.R. §§ 3.50(a); 3.204, 3.205(a),(b).

Finally, with respect to Appellant's claim that she is entitled to VA benefits because she is recognized as the Veteran's widow by the SSA (and receives SSA benefits), or by other departments of the federal government, in the case of Collier v. Derwinski, 1 Vet. App. 413, 417 (1991), the Court noted that there are "significant differences" in the definition of disability under the statutes and regulations governing SSA adjudications on the one hand and those governing VA regulations on the other.  Moreover, a SSA favorable determination, while probative evidence to be considered in the claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements.  Also, 38 U.S.C.A. § 7104(c) states that "[t]he Board shall be bound in its decisions by regulations of [VA]."  In other words, regardless of what another agency may classify as a legally recognized spouse, the VA may disregard the determinations by the other agencies and may follow its agency-specific regulations.  In this case, there was a clear determination by VA to recognize R.A.S. as the Veteran's common law spouse subsequent to their divorce in 1990.  There is no evidence R.A.S. and the Veteran divorced or otherwise terminated their common law marriage prior to the Veteran's death.  There is also no evidence that the Veteran or the Appellant notified the Social Security Administration or the State of West Virginia of the Veteran's common law marriage to R.A.S.

Based on the above analysis, the Board finds that the preponderance of the evidence is against a finding that the Appellant was the Veteran's surviving spouse for VA purposes.  Here the Appellant does not qualify as a widow within the meaning of 38 C.F.R. § 3.50 as she was not legally married, for VA purposes, to the Veteran at the time of his death.  The first two requirements for establishing "surviving spouse" status are that of a valid marriage and being the lawful spouse at the time of his death.  These requirements have not been satisfied in the instant case, as the Appellant is not the Veteran's spouse for VA purposes as the Veteran was still married at common law to someone else at the time of his death.

For the foregoing reasons, the Board finds that the Appellant was not the lawful spouse of the Veteran at the time of his death and that, as a matter of law, she is not recognizable as the Veteran's surviving spouse for VA death benefits purposes.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of lack of legal merit or the lack of entitlement under the law).  Therefore, the Appellant's claim must be denied.


ORDER

Recognition of the Appellant as the Veteran's surviving spouse for VA death benefits purposes is denied.  



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


